Citation Nr: 0624041	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a dental 
disability, to include periodontal disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 1963 
to August 1965.  In addition, he had subsequent reserve 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for a psychiatric disorder characterized as depression and 
for a dental disability, to include periodontal disease.  


FINDINGS OF FACT

1.  The veteran did not exhibit a chronic psychiatric 
disorder in service or a psychosis within one year after 
discharge from such service, and a chronic psychiatric 
disorder is not otherwise associated with his active duty.  

2.  The veteran does not have a dental disability, to include 
periodontal disease, which is attributable to his active 
service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A dental disability, to include periodontal disease, was 
not incurred in, or aggravated by, service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a June 2003 letter informed the veteran 
of the type of evidence necessary to support the service 
connection issues on appeal.  This document also notified the 
veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to these claims but 
that he must provide enough information so that the agency 
could request the relevant records.  In addition, the letters 
informed the veteran of his opportunity to submit 
"additional information and evidence."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degree of disability (element #4) or an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision of his 
service connection claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
service connection for either a psychiatric disability or a 
dental disability, to include periodontal disease.  In light 
of these denials, no ratings or effective dates will be 
assigned.  Thus, there can be no possibility of any prejudice 
to the veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the June 2003 letter was furnished to the veteran prior 
to the RO's initial denial of the depression and dental 
disability claims in March 2004.  As such, the timing 
requirement of VCAA notification was met with respect to 
these issues.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  

In this regard, the Board notes that, in the notice of 
disagreement which was received at the RO in April 2004 and 
in the substantive appeal which was received at the RO in 
February 2005, the veteran asserted that he did not receive 
notice of the scheduling of a QTC mental disorders 
examination until after the appointment date.  The veteran 
asked that the examination be rescheduled.  The claims folder 
contains a January 2004 request by the RO to have the veteran 
accorded a mental disorders examination by a specialist.  A 
copy of the notification letter furnished to the veteran is 
not included in the claims file.  

However, as the Board will discuss in the following decision, 
service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  In 
fact, the first competent evidence of depression is dated in 
1969, approximately four years after the veteran's separation 
from active military duty.  Furthermore, the claims folder 
contains no competent evidence associating the veteran's 
currently diagnosed depression with his active military duty.  

Moreover, as the Board will discuss in the following 
decision, service connection for a dental disability, to 
include periodontal disease, is not warranted because the 
claims folder contains no competent evidence of currently 
diagnosed dental disability.  Although service medical 
records indicate that the veteran received crowns on many of 
his teeth during his active duty, these reports are negative 
for evidence of complaints of, treatment for, or findings of, 
a dental or gum disease.  

Importantly, the Court has held that VA is not required to 
provide an examination to a veteran when the record does not 
already contain evidence of an in-service event, injury, or 
disease.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
In reaching this conclusion, the Court has explained that 
"some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and . . . [that] a postservice medical examination 
could not provide evidence of such past events."  Duenas, 
18 Vet. App. at 517, citing Paralyzed Veterans of America, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  See also Charles v. 
Principi, 16 Vet. App. 370 (2002) & 38 USCA 5103A(a)(2) 
(which note that the duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Consequently, the Board 
concludes that a remand to accord the veteran pertinent VA 
examinations (to include examiners' opinions regarding the 
etiology of the diagnosed depression and of any dental or gum 
complaints) is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claims.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issues 
of entitlement to service connection for a psychiatric 
disability and for a dental disability, to include 
periodontal disease, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

A.  A Psychiatric Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
a psychosis, may also be established on a presumptive basis 
by showing that the disorder manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, the veteran contends that he was 
initially diagnosed with depression in September 1963 during 
his active military duty and that he has continued to receive 
pertinent treatment since then.  The Board has carefully 
considered the evidence of record.  Importantly, the Board 
finds that the competent medical evidence of record does not 
support the veteran's repeated assertions that his currently 
diagnosed depression originated during his active military 
duty.  

Service medical records are negative for complaints of, 
treatment for, or findings of, a psychiatric disorder.  In 
fact, at the separation examination conducted in July 1965, 
the veteran specifically denied ever having experienced 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort, and his psychiatric evaluation 
was determined to be normal at that time.  A notation dated 
several days prior to the veteran's August 1965 discharge 
from active military duty indicates that there had been no 
change in his medical condition since his last medical 
examination.  

At a periodic reserve examination conducted in June 1969, the 
veteran again denied ever having experienced frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Also, at that time, the veteran's 
psychiatric evaluation was determined to be normal.  

In a July 2003 letter, a private physician explained that he 
had first treated the veteran for depression in 1969 and 
that, since that time, he (the doctor) has rendered treatment 
to the veteran every two years.  According to the physician, 
the veteran's psychiatric treatment included psychotherapy 
and anti-depressant medication.  

The Board acknowledges the veteran's contentions that he 
incurred depression during his active military duty.  
Importantly, however, the veteran, as a lay person, is not 
competent to express an opinion concerning diagnoses, or 
etiology, of a psychiatric disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The earliest 
possible competent evidence of depression is dated in 1969 
(several years after the veteran's separation from active 
military duty).  Further, the claims folder contains no 
competent probative evidence associating the veteran's 
diagnosed depression with his active military duty.  Based on 
the current evidentiary posture, it is clear that the 
preponderance of the evidence is clearly against the 
veteran's service connection claim.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  This issue must, therefore, be 
denied.  

B.  A Dental Disability, To Include Periodontal Disease

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381 (2005).  
When applicable, a determination will be made as to whether 
dental conditions are due to a combat wound or other service 
trauma, or whether the veteran was interned as prisoner of 
war (POW).  38 C.F.R. § 3.381(b) (2005).  The significance of 
a finding of a dental condition is due to service trauma is 
that a veteran will be eligible for VA dental treatment for 
the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2005).  

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; and (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  38 
C.F.R. § 3.381(e) (2005).  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(f) (2005).  

Throughout the current appeal, the veteran has asserted that 
he has a dental problem which began in December 1963 during 
his active military duty.  In particular, he maintains that, 
during service, all of the fillings in his teeth were 
replaced, and he was treated for periodontal disease.  

Service medical records indicate that the veteran received 
crowns on many of his teeth.  However, service medical 
records are completely negative for complaints of, treatment 
for, or findings of, dental or gum disease.  In fact, at the 
July 1965 active duty discharge examination, the veteran 
denied ever having had severe tooth or gum trouble, and his 
dental evaluation was found to be acceptable.  

Moreover, at the June 1969 periodic reserve evaluation, the 
veteran again denied ever having had severe tooth or gum 
trouble.  No dental defects or diseases were shown at the 
reserve examination.  Significantly, post-service private 
examinations conducted in October 1999 and March 2000 
indicate that the veteran's teeth are "in good repair."  

The Board acknowledges the veteran's contentions that he 
incurred a dental disorder, including periodontal disease, 
during service.  Importantly, however, the veteran, as a lay 
person, is not competent to express an opinion concerning 
diagnoses, or etiology, of a purported dental disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The fact 
of the matter remains that the claims folder contains no 
competent probative evidence of a diagnosed dental 
disability, including periodontal disease, associated with 
the veteran's active military duty.  Based on the current 
evidentiary posture, it is clear that the preponderance of 
the evidence is clearly against the veteran's service 
connection claim.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  This issue must, therefore, be denied.  




ORDER

Service connection for a psychiatric disability is denied.  

Service connection for a dental disability, to include 
periodontal disease, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


